Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.

Claim Objections
Claims 7-15 are objected to because of the following informalities: 
in line 3 of Claim 7, insert --at least one-- before “light source”;
in line 3 of Claim 8, insert --at least one-- before both instances of “light source”;
in line 4 of Claim 8, insert --at least one-- before “light source”;
in line 2 of Claim 9, insert --at least one-- before “light source”;
in line 1 of Claim 10, insert --at least one-- before “light source”;
in line 18 of Claim 13, insert --at least one-- before “light source”;
in line 1 of Claim 15, insert --at least one-- before “light source”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network access device” and “remote device” in claims 3 and 14; “enclosure network access device” and “server network access device” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5-6, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for corresponding structures for “network access device” and “enclosure network access device” and “server network access device” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 10-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 3 and 14, it is not clear what structure(s) corresponds to a network access device.
In Claim 5, it is not clear what structures correspond to an enclosure network access device and a server network access device.
In Claims 10 and 15, it is not clear whether “oval door” and/or “oval back cover” is the same as “door” set forth in the parent claims 1 and 13.
Claim 11 recites the limitation "the surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katz (20190117809).
As to Claim 1, Katz (‘809) discloses a system (10) for sterilizing and wireless tethering of a stethoscope, the system (10) comprising: 
a portable electronic device (26) configured to be coupled to a stethoscope (see entire document, particularly p. 4 [0075], p. 5 [0089], p. 6 [0093]) and having a wireless transmitter (26) configured to transmit a signal (see entire document, particularly p. 5 [0090]); and 
an enclosure (i.e. building) defining a cavity (i.e. room 14) for housing the stethoscope and having: 
at least one light source (300) configured to emit light at a wavelength designed to damage or destroy microbes (see entire document, particularly p. 13 [0177] and [0179], p. 14 [0183]), 
a wireless receiver (12, 24) configured to receive the signal transmitted by the wireless transmitter (26) of the portable electronic device (see entire document, particularly p. 5 [0080]), and 
a controller (20, 54) coupled to the wireless receiver (12) and configured to determine a notification event in response to the portable electronic device (26) being further from the enclosure than a predetermined distance based on the signal received by the wireless receiver (step 82 - see Figure 5).

As to Claim 2, Katz (‘809) discloses that the enclosure further includes at least one of a speaker or a light source (30) configured to emit an audible or visible notification, respectively (see entire document, particularly p. 8 [0120] – lines 5-8, pp. 11-12 [0153] – lines 6-9); and the controller (20, 54) is configured to control the at least one of the speaker or the light source to emit the audible or visible notification in response to determining the notification event (see entire document, particularly p. 8 [0120]).
As to Claim 4, Katz (‘809) discloses that the controller (20, 54) is further configured to determine or store sterilization record data capable of corresponding to at least one of a time or a frequency at which the at least one light source emitted the light (see entire document, particularly p. 5 [0087], p. 7 [0107]).

Claim(s) 1, 7 and 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stibich (20170224858).
As to Claims 1 and 13, Stibich (‘858) discloses a system (40; 60; 70; 80; 90) for sterilizing and wireless tethering of an object capable of being a stethoscope, the system (40; 60; 70; 80; 90) comprising: 
a portable electronic device (i.e. identification tag) configured to be coupled to an object capable of being a stethoscope (see entire document, particularly p. 7 [0052 – lines 16-17]) and having a wireless transmitter (i.e. component communicating w a RF receiver which intrinsically is a wireless/RF transmitter) configured to transmit a signal (see entire document, particularly p. 7 [0052] – lines 14-17 and 23-24); and 
an enclosure (40; 60; 70; 80; 90) defining a cavity (42; 62, 64; 72, 74; 82, 84, 86; 92, 94,96, 97, 98) for housing the stethoscope and having: 
a door configured to close in order to fully enclose the stethoscope within the enclosure (40; 60; 70; 80; 90) (see step 14 in Figure 1, p. 7 [0052] – lines 8-9, p. 9 Claim 11 – last line);
a sensor (i.e. motion sensor) configured to detect a door close event in response to the door being closed (see entire document, particularly step 32 – Figure 1, p. 5 [0044] – last 11 lines, p. 7 [0052] – lines 8-9);
at least one light source (36; 50) configured to emit light at a wavelength designed to damage or destroy microbes (see entire document, particularly p. 4 [0035]-[0038]), 
a wireless receiver (i.e. RF receiver) configured to receive the signal transmitted by the wireless transmitter (i.e. identification tag) of the portable electronic device (see entire document, particularly p. 7 [0052] – lines 14-17), and 
a controller (i.e. control system configured to perform steps such as 16, 16, 20, 30 and 32 - see Figure 1) coupled to the wireless receiver (i.e. RF receiver) and configured to: 
determine a notification event in response to the portable electronic device (i.e. identification tag) being further from the enclosure than a predetermined distance based on the signal (e.x. weak signal due to being away from the range of the receiver) received by the wireless receiver (i.e. RF receiver);
determine the door close event based on data detected by the sensor (see entire document, particularly step 32 – Figure 1, p. 5 [0044] – last 11 lines, p. 7 [0052] – lines 8-9); and
control the at least one light source to emit the light in response to determining door close event (see entire document, particularly step 32 – Figure 1, p. 5 [0044] – last 11 lines, p. 7 [0052] – lines 8-9).

As to Claim 7, Stibich (‘858) discloses that the enclosure (40; 60; 70; 80; 90) further includes a door (43; 66) configured to close in order to fully enclose objects such as stethoscopes (see Figures 2-6), and the controller is further configured to cause the at least one light source (36) to emit the light for a predetermined amount of time (i.e. duration to provide the predetermined dose/amount of germicide) in response to the door being closed (see steps 20, 36 – Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stibich (20170224858).
While Stibich (‘858) discloses a power source coupled to the at least one light source and configured to transfer energy to the at least one light source to power the at least one light source (see entire document, particularly p. 3 [0029] – 3rd -4th lines from the bottom, and [0030]), Stibich (‘858) does not appear to specifically teach a connector configured to attach the enclosure is to a railing system in a patient room. However, it would have been obvious to and well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide a known connector that enables attachment of the enclosure to a railing system in a patient room in the system of Stibich in order to ensure stability of the system by securing the standalone system to a stationary object. Only the expected results would be attained.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katz (20190117809) or Stibich (20170224858) as applied to claim 1 above, and further in view of Roberts (6490351).
Katz (‘809) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
Stibich (‘858) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 102(a)(1).
Neither Katz (‘809) nor Stibich (‘858) appears to specifically teach that the enclosure further includes a status indicator configured to output data corresponding to a status of the at least one light source of the enclosure.
It was known in the art before the effective filing date of the claimed invention to provide a status indicator configured to output data corresponding to a status of at least one light source of an enclosure. Roberts (‘351) discloses a system for sterilizing one or more objects, the system comprising:
an enclosure (50, 54) defining a cavity for housing an object (see Figures 5 and 8) and having: 
at least one light source (22) configured to emit light at a wavelength designed to damage or destroy microbes (see entire document, particularly Col. 6 lines 38-41), 
a status indicator configured to output data corresponding to a status of the at least one light source of the enclosure (see entire document, particularly Col. 4 line 66 to Col. 5 line 6, Col. 8 lines 4-7), and
a controller (18) (see Figure 1),
in order to communicate to user(s) the status of sterilization operation (see entire document, particularly Col. 4 line 66 to Col. 5 line 6, Col. 8 lines 4-7).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a status indicator configured to output data corresponding to a status of the at least one light source of the enclosure in the system of Katz or Stibich in order to communication to user(s) the operation status of the at least one light source for sterilization as shown by Roberts.
Thus, Claim 9 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Katz (‘809) or Stibich (‘858) and Roberts (‘351).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 8754385, 9107973, 20020146343, 20130277574, 20130183749, 20130078142, 20220047745, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799